Restriction/Election

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claim(s) 1-6, are drawn to a protease and pharmaceutical formulation, classified in (C07K 14/00).

Group II, claim(s) 7, is drawn to a vector, classified in (A67K 38/00).

Group III, claim(s) 8-12, are drawn to a method of administration, classified in (A61K 39/395). 

Group IV, claim(s) 13-16, are drawn to a method of treating or preventing an immune-mediated disorder or symptom, classified in (A61K 39/395). 

Species election:
3.	This application contains claims directed to the following patentably distinct species of polypeptide. For examination on the merits an election is required of a single specific polypeptide structure, for example, SEQ ID NOs: 1-6 or 14 or if the vector is elected, SEQ ID NOs: 7-10 or 13. In addition, a single immune mediated disorder if the method is elected (see claims 12 or 14). The species are independent or distinct because they represent different functions and structures. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions l and III-lV are related as product and process of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the product (protease) can be utilized in a materially different process such as making antibodies.
	The vector comprising a polynucleotide of Invention II is related to the protein of Invention I by virtue of encoding same.  The DNA molecule has utility for the recombinant production of the protein in a host cell.  Although the DNA molecule and 
Inventions II and III-IV are unrelated as product and process of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the product (vector) can be utilized in a materially different process such as a method to produce proteins recombinantly.
Inventions III-IV are patentably distinct representing different methods with different objectives and end points.

5.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Furthermore, the inventions have acquired a separate status in the art as a separate subject for inventive effect and require independent searches. The search for each of the above inventions is not co-extensive particularly with regard to the literature search. A reference, which would anticipate the invention of one group, would not necessarily anticipate or make obvious the other group. Moreover, as to the question of burden of 


6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not 


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of a host organism, a gene or an expression product, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).



/HOPE A ROBINSON/Primary Examiner, Art Unit 1652